Citation Nr: 1017362	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability, to include lumbar disc disease and muscle strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to 
December 1966.
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

The Board notes that the Veteran was scheduled for Travel 
Board hearing in September 2009.  The Veteran withdrew his 
request for a Board hearing in September 2009.  Accordingly, 
the Board will proceed to adjudicate the case based on the 
evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2009).


FINDINGS OF FACT

1.  In an unappealed October 1998 decision, the Board denied 
service connection for a back disability, styled as lumbar 
disc disease and muscle strain.  

2.  Evidence submitted subsequent to the October 1998 Board 
decision is new; however, it is not material and does not 
raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the October 1998 Board decision 
that denied service connection for a back disability 
(lumbar disc disease and muscle strain), which was the 
last final denial with respect to this issue, is not new 
and material; the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  In the 
context of a claim to reopen, the Secretary must look at the 
bases for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In VA correspondence, dated in May 2007, VA informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The correspondence notified the Veteran that his 
claim was previously denied because service medial record did 
not reflect lumbar disc disease or muscle strain in service, 
and because a relationship was not found between his service-
connected shell fragment wound of the right buttock and his 
lumbar disc disease and muscle strain.  The Veteran was 
notified that evidence which he submits must relate to these 
facts.  The correspondence also informed the Veteran of the 
criteria for assignment of an effective date and disability 
rating in the event of award of service connection.

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable agency of 
original jurisdiction decision.  Because complete VCAA notice 
in this case was provided prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), and VA and 
private medical records and correspondence.  Additionally, 
the claims file contains the statements of the Veteran.  The 
Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record for which VA has a duty to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.
  
The Board notes that VA is not required to provide a medical 
examination to a claimant seeking to reopen a previously and 
finally disallowed claim prior to a determination that new 
and material evidence has been received.  See Paralyzed 
Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Circ. 2003).  Nevertheless, the Board notes that VA did 
provide the Veteran with an examination and opinion in 
September 2007.  Because, in the decision below, the Board 
does not reopen the Veteran's claim, any issue with regard to 
the adequacy of the VA examination is moot.  Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Legal criteria 
New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Secondary service connection

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that he suffers from a back disability, to 
include degenerative disc disease, as secondary to his 
service-connected shell fragment wound of the right buttock.  
Historically, a July 1983 RO decision denied the Veteran's 
claim for a low back disability.  The Veteran was provided 
notice of the determination and his appellate rights, but did 
not file a substantive appeal, and the decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In February 1995, the RO denied the Veteran's claim to reopen 
finding that new and material evidence had not been received.  
In May 1996, the Veteran filed again to reopen his claim.  In 
August 1996, without providing a discussion of whether new 
and material evidence had been received, the RO adjudicated, 
and denied, the Veteran's claim.  The Veteran appealed this 
denial to the Board.  In August 1997, the Board remanded the 
claim for further development.  In October 1998, the Board 
denied the Veteran's claim.  That decision was final on 
October 26, 1998, the date stamped on the face of the 
decision.  See 38 C.F.R. § 20.1100.  In May 2007, the Veteran 
filed to reopen his claim.  

The Board must assess whether new and material evidence has 
been received sufficient to reopen the claim of service 
connection.  Wakeford v. Brown, 8 Vet. App. 237 (1996).  The 
Court has held that the Board is obliged to determine in the 
first instance whether there is new and material evidence to 
reopen the claim, regardless of the RO's action.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Accordingly, this decision 
addresses the claim to reopen.  

Evidence at the time of the last final denial 

The evidence of record in October 1998, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs), and private and VA medical records. 

The Veteran's STRs are negative for any complaints of, or 
treatment for, a back condition.  A December 1966 report of 
medical history for separation purposes, reflects that the 
Veteran reported that he never had recurrent back pain.  A 
December 1966 report of medical examination for separation 
purposes reflects that, upon clinical evaluation, the 
Veteran's spine was noted to be normal.  

The Veteran's DD-214 reflects that he received a fragment 
wound in his right thigh in May 66 and was awarded the Purple 
Heart.  There are no STRs which reflect that the Veteran 
received any medical treatment for the wound.  Subsequent 
July 1966 STRs reflect complaints of, and treatment for, 
warts, a right ankle sprain due to jumping out of a truck, 
and a prescription for glasses.  They are negative for any 
complaints, or treatment for, a back, buttock, or thigh wound 
or pain.

VA medical records, dated in May 1983, reflect that x-rays of 
the Veteran's spine indicated sight accentuation of the 
lordotic curvature of the lumbar spine; however, no 
spondylolysis or spondylolisthesis was noted.  A June 1983 VA 
examination report reflects that the Veteran averred that he 
had low back pain due to a combat wound in Vietnam.  He 
reported that while in Vietnam, he sustained a shell fragment 
wound to the right leg, with no fracture involved.  The 
Veteran further reported that the fragment was extricated and 
the wound dressed.  The June 1983 VA examiner found no 
discernable scars on the Veterans buttock, thigh, or leg.  
The Veteran's gait and flexion and extension of the spine 
were normal.  The diagnosis was history of lumbar strain. 

A May 1996 VA radiology record reflects that the Veteran had 
mild degenerative disc disease of the L1 to L4 level.  
Additional 1996 records reflect that the Veteran complained 
of low back pain for 25 years (See May 1996 record) and 
worked as a driver with lots of loading and unloading (See 
April 1996 record).  A June 1996 VA examination record 
reflects that the Veteran avers that while in Vietnam he was 
injured in a blast which threw him a "few feet", and left 
him with no feeling from the waist down.  When he was 
subsequently sent back to the front line, he continued to 
have low back pain as well as numbness in his thigh.  The 
examiner noted that a June 1996 CAT scan revealed a mild 
bulge of the annulus at L5-S1, with no evidence of nerve root 
impingement.  The diagnosis was chronic lumbosacral strain.  

November and December 1996 private medical records reflect 
that the Veteran had anterior bulging discs seen at multiple 
levels, hypertrophic degenerative changes of the facet joints 
at L5-S1, and no evidence of disc bulge or herniation at L3-
4, L4-5, and L5-S1.

A March 1997 private medical record from Dr. J.M. reflects 
that the Veteran had a large herniated disc at L1-2 with 
impingement on the cauda.  The examiner concluded that it was 
"well possible that [the Veteran] even suffered this when he 
was thrown in the air in Vietnam considering his longstanding 
complaints when always have been regular similar in 
character."  

Correspondence dated in January, March, and June 1997 from 
Dr. J.G. reflects that that the Veteran had been complaining 
of severe unrelenting persistent pain which he reported he 
had had since he sustained an injury in May 1966 when an 
exploding mortar threw and flipped him into the air in a 
snapping jerking or whipping manner, slamming him to the 
ground, snapping his neck and lower spine, and paralyzing him 
from the waist down for two weeks.  According to the Veteran, 
he was subsequently redeployed on the front lines with severe 
agonizing pain that left him with a persistent limp.  Dr. 
J.G's finding was "multiple spinal column injury sustained 
from an adjacent mortar blast during his tour of army 
infantry in the highlands of Vietnam occurring in May 1966 at 
which he was Mediback (sic) evacuated and hospitalized around 
2 weeks."

Correspondence from Dr. O.B., dated in August 1997, reflects 
that the Veteran had been a patient from June 1979 to July 
1997.

A November 1997 VA medical record reflects the opinion of the 
VA examiner, Dr. N.W., that the Veteran "has neuropathy of 
the right lateral femoral cutaneous nerve of thigh following 
his gunshot wound.  His low back pain, although present since 
his injury, does not specifically indicate that the present 
problem with the S1 sensory disturbance on the right is, in 
fact, related to this injury."   

November 1997 VA medical records reflect the opinion of the 
VA examiner, Dr. S.M., that the Veteran's "subjective 
complaints are somewhat disproportionate in relation to 
history of injury and shrapnel wound.  The range of motion 
study evaluated does not correlate with the lack of obvious 
objective findings in the spine as realized through clinical 
examination.  It is my opinion that the veteran's present 
complaint of back pain is related to some degree of 
degenerative changes in his lumbar spine and this has no 
Service connection with his shell fragment wound of the right 
buttock." 

Evidence since the last final denial.

The evidence received into the record since the last final 
denial of service connection consists of VA medical treatment 
records and private medical treatment records and 
correspondence. 

A private medical record from Dr. E. E., dated in October 
1996, reflects the results of an electordiagnositic study on 
the Veteran's lower extremities.  A November 1996 record from 
Dr. J.D. reflects that the Veteran had acute low back pain 
that could be due to facet arthritis and a bulging disc, as 
there were no root signs.

Private medical records and correspondence, dated in 
September 1998, from Dr. P.C. reflects that the Veteran was 
seen for a consultation and that surgical intervention would 
provide "almost little to no benefit" to the Veteran.

August 2001 correspondence from Dr. N.D. and records dated in 
2001 reflect that the Veteran was "in good health until 
December 22, 2000, when he slipped backward on a patch of 
ice" at his place of employment.  Dr. N.D. opined that the 
etiology of the Veteran's back pain was probably 
posttraumatic musculoskeletal.

Private medical correspondence, dated in September 2003, from 
Dr. M.K., reflects that the Veteran reported that he had 
"taken a mortar shell in Vietnam in the right buttock and 
thigh in the past.  Otherwise he'd had no prior problems with 
his back or right leg or neck until 2/22/01."  The examiner 
noted that the Veteran had degenerative disease of the 
cervical, dorsal, and lumbar spines.

Private medical correspondence, dated in December 2003, from 
N.A. Associates reflects that the Veteran slipped on ice and 
fell while he was working in February 2001.  The impression 
was chronic low back pain with episodic flare-ups secondary 
to degenerative disk disease that is evidenced on the MRI 
films from 2001.  The Veteran had degenerative disk disease 
throughout the spine.  

Private medical record from Dr. S.A., dated in October 1998 
record reflects "lower back pain secondary to war injury."  

Private medical records from Dr. A.D., dated from 1998 to 
2008 reflect that the Veteran has mild degenerative disc 
disease of the lower cervical spine, bulging disc in the 
lumbar spine, and osteophytes in the lumbar spine.  The 
records reflect that the Veteran had injured his back at work 
and was filing a Workman's compensation claim (See Mach 1, 
2001, May 31, 2001, October 17, 2001, January 15, 2003, and 
August 22, 2003 records).  Correspondence dated in November 
2001, June 2002, and December 2002 reflects that the Veteran 
was a long term patient who had chronic low back pain and a 
bulging disc in the lumbar spine.  Correspondence, dated in 
June 2007, from Dr. A.D. reflects that the Veteran had been 
his patient since 1998.  Dr. A.D. noted that the Veteran 
sustained injuries as a direct result of a round of artillery 
with shell fragment sin the right hip and leg.  Dr. A.D. 
opined that "it is just as likely as not that this injury 
during the Viet Nam (sic) War could possibly be the cause of 
his continued chronic lower back pains which have 
progressively worsened over the past 40 years.  It would be 
to [the Veteran]'s benefit to reopen his case to ensure he is 
getting the maximum benefits he is entitled to as a United 
States military veteran." 

A VA examination report, dated in September 2007, reflects 
that the examiner reviewed the claims file medical record.  
He noted that the Veteran's STRs showed no documentation of 
shell fragment wound and that the Veteran averred that he was 
treated conservatively and did not undergo any surgeries.  
The examiner also summarized the clinical evidence of record 
and examined the Veteran.  The examiner diagnosed the Veteran 
with mild dextroscoliosis and degenerative joint and disc 
disease involving the lumbosacral spine.  He opined that the 
disabilities were not caused by, or a result of service. 

Old and new evidence of record considered as a whole

The medical record from Dr. E. E., dated in October 1996, and 
the private and VA medical records and correspondence from 
1998 are new as they were not previously of record.  However, 
they are not material as they do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The Veteran's claim was denied in October 1998 based on 
findings that the VA medical opinions, which supported the 
examiners' opinions with a rationale and review of the claims 
file, were more persuasive than those of the private medical 
opinions.  The VA orthopedic examiner specifically found that 
the Veteran's back pain was not causally related to his 
service-connected disability.  The Veteran has not provided 
evidence indicating otherwise.  

The first element of a claim for service connection is that 
there must be evidence of a current disability.  As noted 
above, the medical evidence of record reflects that the 
Veteran has degenerative joint and disc disease involving the 
lumbosacral spine.
Therefore, the Board finds that the first element for service 
connection has been met.  Such element had been established 
at the time of the prior final October 1998 Board denial.  

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  As noted above, the Veteran's DD 2214 reflects that 
he was awarded the Purple Heart and that he received a 
fragment wound in the right thigh in Vietnam in May 1966.  
Hence, the second element for service connection was also met 
at the time of the prior final denial.  

The Board finds, for the reasons noted below, that the third 
requirement for service connection, medical evidence of a 
nexus between current low back disability and an in-service 
disease or injury, which was the element missing at the time 
of the last prior final denial in October 1998, remains as 
not having been met.  Moreover, the new evidence of record 
does not raise the reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  

The only newly added nexus opinions to the claims file since 
the October 1998 Board denial are the June 2007 opinion of 
Dr. A.D. and the September 2007 opinion of the VA examiner.  
The Board finds that the October 1998 notation "lower back 
pain secondary to war injury" by Dr. S.A. is not a nexus 
opinion but a recitation of the Veteran's disability as 
provided by the Veteran. 

The opinion of the September 2007 VA examiner does not raise 
the reasonable possibility of substantiating the Veteran's 
claim as the examiner opined that the Veteran's back 
disability is not caused by, or a result of service. 

The June 2007 opinion of Dr. A.D. does not raise the 
reasonable possibility of substantiating the Veteran's claim 
as the opinion is speculative.  Dr. A.D.'s statement that the 
Veteran's active service "could possibly be the cause" of 
his chronic lower back pains is too speculative in nature to 
be probative or to raise the reasonable possibility of 
substantiating his claim.   See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
a causal relationship). See also Bloom v. West, 12 Vet. App. 
185, 187 (1999) (by using the term "could," without 
supporting clinical data or other rationale, doctor's opinion 
simply is too speculative to provide the degree of certainty 
required for medical nexus evidence.); see also Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (doctor's opinions based 
on history furnished by appellant and unsupported by clinical 
evidence were merely conclusions unsupported by any objective 
medical evidence).  Thus, the only new competent clinical 
opinion with regard to etiology is against a finding of 
service connection.

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, when considered in 
conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claim 
for service connection for a back disability is not reopened.


ORDER

As new and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disability, to include lumbar disc disease and muscle strain, 
the appeal is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


